NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                         File Name: 06a0209n.06
                          Filed: March 28, 2006

                                 Nos. 05-3174 / 05-3210

                        UNITED STATES COURT OF APPEALS
                             FOR THE SIXTH CIRCUIT


RAY A. JOHNSON            and   TONI   M.    )
JOHNSON,                                     )
                                             )
       Plaintiffs-Appellants,                )
                                             )
v.                                           )
                                             )
ANDREW J. HAYDEN,                            )
                                             )
       Defendant-Appellee.                   )
                                             )   ON APPEAL FROM THE UNITED
                                             )   STATES DISTRICT COURT FOR THE
                                             )   NORTHERN DISTRICT OF OHIO
RAY A. JOHNSON, SR., and TONI M.             )
JOHNSON,                                     )
                                             )
       Plaintiffs-Appellants,                )
                                             )
v.                                           )
                                             )
UNITED STATES OF AMERICA,                    )
                                             )
       Defendant-Appellee.




       Before: NELSON, DAUGHTREY, and ROGERS, Circuit Judges.


       PER CURIAM. These consolidated appeals arise from the same incident, the

execution of a search warrant at the home of the plaintiffs, Ray and Toni Johnson. The

Johnsons filed a civil rights action against FBI special agent Andrew Hayden, alleging that
Nos. 05-3210 / 05-3174
Johnson v. Hayden / Johnson v. United States

Hayden committed a constitutional tort, proscribed by Bivens v. Six Unknown Named

Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971) (“Bivens action”), by

submitting a false affidavit in support of his application for a warrant to search the

Johnsons’ residence. They also filed a second complaint against the United States under

the Federal Tort Claims Act, 28 U.S.C. §§ 2671 et seq. (“FTCA action”), alleging tortious

conduct by the federal agents who executed the warrant. After protracted litigation,

including an initial appeal to this court and a remand, see Johnson v. Hayden, 2003 WL
21321087 (6th Cir. June 6, 2003), the district court granted summary judgment to the

defendant in each case. In the Bivens action, the court held that Hayden’s affidavit did not

contain any intentionally false or recklessly false statements but that, even if the statements

in issue were held to be false, after redaction there would still be sufficient information in

the affidavit to establish probable cause. Because the FTCA action depended on a finding

that the search warrant was invalid, the court dismissed it as well.


       Having had the benefit of oral argument, and having studied the record on appeal

and the briefs of the parties, we are not persuaded that the district court erred in dismissing

the complaints. Because the reasons why judgment should be entered for the defendants

have been fully articulated by the district court, the issuance of a detailed opinion by this

court would be duplicative and would serve no useful purpose. Accordingly, we AFFIRM

the judgment of the district court upon the reasoning set out by that court in its

memorandum of opinion and order, entered on January 19, 2005.



                                               -2-
Nos. 05-3210 / 05-3174
Johnson v. Hayden / Johnson v. United States




                                               -3-